Citation Nr: 1725780	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  05-38 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an increased evaluation for service-connected lumbosacral strain with herniated disc, currently evaluated as 20 percent disabling. 

2. Entitlement to an initial disability rating greater than 10 percent for left leg neurologic symptoms.

3. Entitlement to an initial disability rating greater than 10 percent for right leg neurologic symptoms.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to September 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in relevant part, denied the Veteran's claim for a disability rating in excess of 20 percent for a lumbosacral strain disability. In December 2005, the RO granted service connection for left and right leg neurologic symptoms, and assigned a disability evaluation of 10 percent. In December 2005, the Veteran filed a timely Substantive Appeal (VA Form 9). 

In October 2005, the Veteran testified at a hearing before a Decision Review Officer (DRO). The transcript of the hearing is of record. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in April 2009, June 2011 and December 2015. The appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. During the period on appeal, the Veteran's lumbar spine disability was manifested by pain and stiffness, flare ups, functional loss, and muscle spasms with forward flexion of 45 degrees, but without evidence of favorable ankylosis, or forward flexion of 30 degrees or less.

2.  During the period of appeal, the Veteran's bilateral leg disability more nearly approximated a mild bilateral leg disability manifested by symptoms such as pain, weakness, fatigue, and tremors affecting the deep peroneal nerve; his bilateral leg disability has not more nearly approximated "moderate," "severe"  or "complete paralysis." 

3.  The evidence of record shows that the Veteran does not meet the percentage requirements for TDIU, as he is currently evaluated at 50 percent disabled for his service-connected disabilities. The Veteran's service-connected disabilities, singularly or in combination, have not been shown to be of such severity as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for a lumbosacral strain with herniated disc disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5237 (2016). 

2.  Throughout the entire appeal period, the criteria for a rating in excess of 10 percent for a bilateral leg disability have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, DC 8621 (2016).

3. The criteria for assignment of a TDIU have not been met. 38 C.F.R. §§ 3.340  4.16(a), (b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2016).

With regard to the increased rating claims, the Veteran was provided appropriate VCAA notice in January 2005. The Veteran was provided VCAA notice with regard to the TDIU claim in March 2014. Therefore, the Board finds no prejudicial error. The record reflects that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim, including presentation of testimony at the October 2015 DRO hearing such that the essential fairness of the adjudication is not affected.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA and private treatment records, and VA examination reports have been obtained and considered. The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016). However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14  (2016). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).

Additionally, the United States Court of Appeals for Veterans Claims (Court) recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint when evaluating disability of the musculoskeletal system.  

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply. A 10 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, DC 5242 (2016). Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code. Id. at Note 1.

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).  




A. Lumbosacral Strain 

The Veteran is service connected for lumbosacral strain with herniated disc, currently evaluated as 20 percent disabling.  

The Veteran contends that he is entitled to a rating in excess of 20 percent for his chronic lumbosacral strain with herniated disc disability. For the reasons that follow, the Board concludes that an increased rating is not warranted.

By way of history, in an October 1969 rating decision, the Veteran was awarded service connection for his lumbar spine disability (lumbosacral strain with herniated disc) and assigned a 10 percent disability rating. In October 1992, VA assigned the Veteran's lumbar spine disability a 20 percent disability rating. The Veteran appealed the 20 percent disability rating in a December 2004 claim. It is from that claim that the present appeal arises.

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a higher disability rating for his chronic lumbosacral strain with degenerative changes. Such disability has been rated under 38 C.F.R. § 4.71a, DC 5235-5243, as 20 percent disabling. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27(2016). DC 5235 pertains to traumatic arthritis, which is rated as vertebral fracture or dislocation. DC 5243 pertains to intervertebral disc syndrome (IVDS).

Significant diagnostic testing include, but are not limited to: a June 2005 MRI which revealed degenerative disk disease (DDD), marginal sclerosis, spurs and vacuum phenomenon consistent with DDD;  November 2005 MRI - mild acquired spinal canal stenosis, hypointense lesion extending caudally at L5-S1 disc most consistent with calcified extruded disc fragment, severely compressed right side of thecal sac and intraspinal right S1 nerve root; July 2007 MRI - mild to moderate lumbar spine degenerative changes, most at L5-S1, lumbar spine alignment and position are maintained, grade 1 anterolisthesis (1 is mild, less than 25 percent slippage); June 2009 MRI - lumbar spine position and alignment are maintained, the vertebral body and disc space heights are preserved; August 2010 MRI - normal lumbar lordosis is maintained, vertebral bodies are normal height, no acute compression fracture or spondylolisthesis; February 2011 MRI - alignment of the lumbar spine is normal, no evidence of spondylolisthesis, moderate degenerative disc changes; January 2012 MRI - stable appearance of lumbosacral spine compared to prior study, alignment of the lumbar spine is normal; May 2012 MRI - normal alignment of the lumbosacral spine; no significant endplate sclerosis, osteophytosis and vacuum disc phenomenon at the L5-S1 disc level; September 2015 MRI- multilevel degenerative changes, normal alignment with no subluxation; June 2015 MRI- normal alignment of the lumbar spine, no evidence of compression fractures or degenerative disc changes, unchanged; and September 2015 MRI - multilevel degenerative changes, normal alignment with subluxation, preserved height of the vertebral bodies, no central spinal stenosis.

The Veteran was afforded a VA back (thoracolumbar spine conditions) examination in October 2011. The Veteran's claims file was reviewed and he was physically examined. The Veteran reported chronic back pain and that he takes naproxen for the pain. The Veteran did not report flare-ups, functional loss, localized tenderness or pain on palpation for joints and/or soft tissue of the thoracolumbar spine, muscle spasms or guarding. Forward flexion was 85 degrees, extension was 25 degrees, right lateral flexion was 25 degrees, left lateral flexion was 25 degrees, right lateral rotation was 25 degrees, and left lateral rotation was 25 degrees. The Veteran was not diagnosed with IVDS. The Veteran did not report use of a back brace or other assistive device for ambulation.  The examiner noted that the Veteran was fully ambulatory without assistance, was able to get on and off the exam table without difficulty, and was able to bend to full flexion to put his shoes and socks on/off. 

During a May 2014 VA examination, the Veteran complained of daily chronic back and leg pain. An August 2014 Pharmacy note indicates that the Veteran's prescribed doses of pain medication for hydrocodone/acetaminophen were increased.  When examined by VA in September 2014, it was noted that the Veteran's back pain was worsening. The Veteran experienced constant, sharp pain when getting up in the morning, with walking and sleeping. The Veteran's reported pain level was between 2-7. The Veteran's lumbar spine flexion was 40 degrees, extension 0, and bilateral side flexion was 10 degrees. The Veteran experienced tenderness over the L4-S1 bilateral sacroiliac joint area, bilateral piriformis and gluteal. 

The Veteran contacted the VA medical center and complained of chronic back pain and requested an increase in dosage of pain medication. A June 2015 Medical Outpatient Progress note indicates that the Veteran was treated for chronic low back pain that radiated to his lower extremities. The Veteran complained that his back pain was worsening. A July 2015 Primary Care Outpatient note indicates that the Veteran reported chronic low back pain. The Veteran complained of chronic low back pain during an October 2015 urgent care examination. In December 2015, the Veteran contacted the VA medical center "telenurse" to complain of chronic low back pain (pain level at 8/10) that had persisted over the previous seven months and was worsening. The Veteran denied redness or swelling of his lower back. The Veteran requested "something stronger than hydrocodone for [his] pain."  

In an April 2016 VA back (thoracolumbar spine conditions) examination, the Veteran complained of constant pain which interrupts his sleep for 2 to 3 hours a night. The Veteran revealed that he experiences pain from the back of his hip down the back of his leg and to his knee. The Veteran reported intermittent pain that radiates to his right leg. However, the VA examiner could not evaluate the Veteran's range of motion (ROM) and make a clinical assessment because the Veteran declined examination. Most notably, the examiner observed the Veteran "numerous times bending forward in his chair" and that the Veteran "did bend down" to take off his shoes before he declined the examination. The VA examiner concluded that the Veteran did not have ankylosis of the spine. The examiner reported that the Veteran's gait was normal and that the Veteran did not present with acute signs or symptoms due to IVDS and was not prescribed bed rest within the previous 12 months. It is the VA examiner's opinion that the Veteran's degenerative changes of the lumbar spine are not related to his service-connected lumbosacral back disability but is a "part of the aging process."  The examiner opined that the Veteran was diagnosed with a herniated disc in 2005, forty-five years after separation and that the degenerative changes "would not be unusual in a person the Veteran's age" who performed "physically demanding jobs."   

The Board recognizes that during the course of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued the decision of Correia v. McDonald, 28 Vet. App. 158 (2016), which addressed the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which reads that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  As the VA examiner could not evaluate the Veteran's range of motion because the Veteran declined examination, the studies mandated by Correia could not be conducted.  Moreover, as the examiner observed the Veteran "numerous times bending forward in his chair" and observed that the Veteran "did bend down" to take off his shoes before he declined the examination, thereby suggesting that the Veteran was exaggerating his symptoms, no attempts to re-examine the Veteran are warranted and the Board places all weight on the objective findings for a determination as to the true severity of the Veteran's low back disability and radiculopathy.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's chronic lumbosacral strain with herniated disc is appropriately evaluated as 20 percent disabling throughout the appeal period.

During the appeals period, the Veteran's forward flexion of the thoracolumbar spine was shown to be 85 degrees in October 2011, and 40 degrees at worst, even when accounting for functional limitations due to repetitive use or pain on VA examination in September 2014.  An earlier VA examination in 2005 showed that the Veteran's flexion was not to 30 degrees or less.  Further, the October 2011 and April 2016 examiners noted no fixed posture abnormalities or evidence of ankylosis.  Thus, even considering the objective evidence of pain, range of motion of the spine does not support an evaluation in excess of the 20 percent assigned for this period. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.

The Board acknowledges that the Veteran endorsed flare-ups during his April 2016 examination.  At the April 2016 VA examination, the Veteran stated that during a flare-up he "can't do nothing" and had difficulty with any movement, including, walking.  He claimed that he cannot lift anything, sit for long or walk any distance. He also claimed that his sleep is interrupted 2-3 hours at night and that his pain level is 8/10.  At the October 2005 DRO hearing, the Veteran also claimed that when his arthritis flared up, if he did any work at all his low back pain worsened. He testified that his low back disability has worsened with age.  VA examiners must, "if feasible," provide the degree of additional range of motion limitation during flare-ups.  DeLuca, 8 Vet. App. at 206.  The 2016 examiner, however, was unable to determine the additional ROM limitation during flare-ups because the Veteran declined ROM evaluation.  Indeed, common sense dictates that it would be infeasible for an examiner to anticipate or predict limitation in function or motion, in specific degrees, during flare-ups to the requisite degree of medical certainty if the Veteran is not evaluated.  Crucially, a higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2016).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  None is shown here. 

As such, the Board does not find that the medical evidence and the Veteran's description of the functional impairment he experiences during such flare-ups demonstrates the level of disability associated with forward flexion to 30 degrees or less of the thoracolumbar spine, or favorable or unfavorable ankylosis of the thoracolumbar spine, which is the criteria associated with the next higher ratings of 40 and 50 percent. 

As to incapacitating episodes of back pain, VA examinations and contemporaneous outpatient/private treatment records do not demonstrate that there were any episodes that required bed rest prescribed by a physician and treatment by a physician.  Thus, a higher rating is not warranted based on intervertebral disc syndrome.  See 38 C.F.R. § 4.17a, DC 5243.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged." Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). The Board has considered the possibility of staged ratings. The Board, however, concludes that the criteria for a rating in excess of 20 percent have at no time been met. Accordingly, staged ratings are inapplicable. See id.   

B. Bilateral Leg Disability	

In a December 2005 rating decision, the Veteran was awarded service connection for his bilateral leg disability and assigned a 10 percent disability rating. The Veteran appealed that decision. 

Diagnostic testing include: a July 1992 EMC/NCS of the bilateral lower extremities - normal EMG of leg muscles, Veteran did not complete exam;  November 2005- normal electromyographic study of the left lower extremity without clear evidence of mononeuropathy, plexopathy, or radiculopathy. There is no clear electrodiagnostic evidence of a generalized peripheral neuropathy identified in both lower extremities; and July 2009- no abnormalities in bilateral lower extremities; no electromyographic evidence of lumbar spinal stenosis. 

The Veteran was afforded a VA peripheral nerves conditions examination in October 2011. The Veteran's bilateral lower extremities (nerves) were normal, his lumbar paraspinal muscles were without electrodiagnostic evidence of peripheral neuropathy, and plexopathy or radiculopathy and EMG studies of the bilateral extremities were normal. The Veteran reported mild intermittent pain in the right and left lower extremities, but no paresthesias and/or dysesthesias or numbness. The Veteran did not present muscle atrophy. The sensory exam indicated normal sensation when tested for light touch in the thigh/knee, lower leg/ankle, and foot/toes. The Veteran's gait was normal. The examiner concluded that there was no electrodiagnostic validation of any peripheral nerve impairment of the lower extremities. 

At the October 2005 hearing, the Veteran testified that most of his pain is in his lower back and it "seems like it never leaves." He testified that his lower back pain worsens when he lifts anything heavy or "do anything at all." The Veteran testified that he has been "learning to live with the pain." During a December 2015 VA "telenurse" consultation, the Veteran reported leg weakness that was new or worsening. 

The Veteran was afforded an April 2016 peripheral nerves condition examination.  However, the Veteran declined the examination. The examination did not indicate a peripheral nerve condition (peripheral neuropathy) diagnosis.  Upon diagnostic testing, the lower extremity nerves were deemed normal.  The examiner noted that the Veteran does not have right leg tingling or left leg neurological symptoms. There was no objective evidence of peripheral neuropathy, or lumbar radiculopathy after EMG testing. The examination report indicates that the Veteran had "very little symptoms in his legs - once in a great while he has a sharp pain that will hit his right leg."  The Veteran claimed that he "feels it from the back by the hip down the back of the leg to the knee" and that "it is sharp." The Veteran contends that he "feels [the pain] every day if he walks any distance" and that he "can't do nothing" and "can't walk much."  The Veteran revealed that his pain is alleviated by placing ice on his back and/or legs. It is the examiner's opinion that the Veteran does not have peripheral neuropathy or lumbar radiculopathy and that "any diagnosis of such was in error." 

The Veteran expressly contends that he may be entitled to a 20 percent or 30 percent rating under DC 8621 for a "moderate" or "severe" disability of his service-connected bilateral leg disability.  According to the rating criteria for DC 8621, "moderate" external popliteal nerve (common peroneal) injuries are rated 20 percent disabling, and "severe" injuries are rated 30 percent disabling. Complete paralysis, foot drop and slight droop of the first phalanges of all toes, inability to dorsiflex the foot, extension (dorsal flexion) of the proximal phalanges of the toes is lost, abduction of the foot is lost, adduction is weakened; anesthesia covers entire dorsum of foot and toes of the external popliteal nerve (common peroneal) is rated at 40 percent. 38 C.F.R. § 4.71a. 

After carefully reviewing the evidence of record, the Board finds that the Veteran's bilateral leg disability has not more nearly approximated the criteria for a higher, 20 percent or 30 percent rating under DC 8621. Namely, the Veteran's October 2011 and April 2016 VA examination reports indicate that the Veteran's bilateral leg disability manifested as symptoms of pain, weakness when he wakes up in the morning, and pain when he walks for an extended length of time which does not meet the schedular criteria for a "moderate" or "severe" bilateral leg disability. See April 2014 VA examination report; see also October 2005 Hearing Transcript at 4. The Board notes that the October 2011 and April 2016 VA examinations did not indicate that there had been any recent worsening of the Veteran's bilateral leg disability.  

In ascertaining whether the evidence demonstrates entitlement to a disability rating in excess of 10 percent, the Board finds that it cannot be said that the Veteran's bilateral leg disability has ever approximated a "moderate" or "severe" bilateral leg injury at any time during the appeal period. The Veteran and his representative have asserted that his disability rating should be increased at least in part, because of the worsening pain, tingling, and weakness of the Veteran's legs that he claims is a result of his service-connected bilateral leg disability. 

The medical evidence, however, does not support a higher rating.  The clinical findings support a conclusion that the Veteran has substantial functionality of the legs notwithstanding complaints of pain, tingling and weakness.  For example, in November 2005, there was a normal electromyographic study of the left lower extremity without clear evidence of mononeuropathy, plexopathy, or radiculopathy. There was no clear electrodiagnostic evidence of a generalized peripheral neuropathy identified in both lower extremities.  In July 2009, there were no abnormalities in the bilateral lower extremities.  The October 2011 VA examination indicated that the Veteran's bilateral lower extremities (nerves) were normal, his lumbar paraspinal muscles were without electrodiagnostic evidence of peripheral neuropathy, plexopathy or radiculopathy, and EMG studies of the bilateral extremities were normal.  The April 2016 VA examination indicated that diagnostic testing showed that the Veteran's lower extremity nerves were normal.  The examiner noted that the Veteran did not have right leg tingling or left leg neurological symptoms.  There was no objective evidence of peripheral neuropathy, or lumbar radiculopathy after EMG testing.  As such, the Veteran's lay contentions are not borne out by the more probative medical testing conducted to evaluate the Veteran's complaints.  Again, as noted above, the VA examiners and medical examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints. Therefore, his bilateral leg disability has not more nearly approximated the criteria for a higher rating for limited function due to neurological symptoms of the right and left leg.

C.  Other Considerations

The Board has also considered whether a referral for extraschedular rating is warranted. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required. See VA Gen. Coun. Prec. 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

The schedular evaluations for the Veteran's lumbosacral strain with herniated disc and neurologic symptoms are not inadequate. The Veteran has primarily complained of pain and stiffness of the back with radiating pain to the legs and tingling and weakness, which are contemplated by the rating criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment. In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria. The available schedular evaluations reasonably describe the service-connected disabilities; thus, the schedular evaluations are adequate to rate the Veteran's disabilites. The Board need not determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization." See Thun, 22 Vet. App. at 115. Referral for extraschedular consideration is not warranted. See Gen. Coun. Prec. 6-96. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claims. Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

D. TDIU

With regard to the issue of TDIU, the Veteran is currently unemployed. While the Veteran may be unemployed, the dispositive issue is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993). For a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. See 38 C.F.R. 4.16(a); supra. In determining whether an appellant is entitled to a TDIU, neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.

With regards to this Veteran, service connection is currently in effect for lumbosacral strain with herniated disc, evaluated at 20 percent disabling; otitis externa, left ear, 10 percent disabling; tinnitus, 10 percent disabling; right leg, neurologic symptoms, 10 percent disabling; and left leg neurologic symptoms, 10 percent disabling . The issue of unemployability was raised by the Veteran at the October 2005 DRO hearing. Thereafter, in a June 2011 Board decision, the appeal was remanded to the AOJ for further development. The Veteran submitted a VA Form 21-8940 Application for Increased Compensation Based on Unemployability in March 2014, during the appeal period. The Veteran claimed that his lumbosacral strain with herniated disc rendered him unemployable. However, neither the Veteran's service-connected lumbosacral strain with herniated disc disability singularly, nor his service-connected disabilities in combination meet the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a TDIU based on his service-connected disabilities. 

Despite these requirements, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), however, the Board has no authority to assign a TDIU rating under 38 C.F.R. 
§ 4.16(b) in the first instance, and must first refer the claim to the Director of Compensation Service for extraschedular consideration. Bowling v. Principi, 15 Vet. App. 1, 10 (2001). 

The Board finds that the evidence of record does not persuasively show that the Veteran's lumbosacral strain with herniated disc and bilateral leg disability renders him unemployable. The Board notes that the AOJ found that the Veteran was not entitled to TDIU in a June 2014 rating decision. The AOJ recognized that the Veteran indicated that he could not work due to his service-connected lumbosacral strain with herniated disc and bilateral leg disability. Pursuant to his Form 21-8940 Application for Increased Compensation Based on Unemployability, the Veteran claimed that he became too disabled to work in May 2004. During his October 2005 hearing, the Veteran testified that he "would work two to three months before [his back disability] would bother [him] again" and that when his disability "started to bother [him], [he] couldn't work anymore." The Veteran testified that he "went from job to job."  The Veteran testified that he "had a really easy job of wrapping big computers up at night" and a job as a contractor that "lasted three days . . . because of [his] back condition." The Veteran testified that he would "always work . . . painting houses for money, helping nonunion contractors" and that he "did a lot of painting over the years because it is an easy job." The Veteran also testified that he "can't stand on a ladder anymore" and that he "can't climb up and down the ladder . . . because of [his] legs and back." 

The October 2011 examiner opined that the Veteran's service-connected lumbosacral strain and bilateral leg disability does not render him unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.  The Board notes that the April 2016 VA examiner found the Veteran "able to work." According to the April 2016 examiner, "based on the Veteran's service-connected conditions of back strain, he would be able to work." The examiner opined that the Veteran "was able to work physically demanding jobs after service" but "should avoid heavy lifting and repetitive twisting or bending."  The Board finds that the VA examiners' opinions are entitled to greater weight than the Veteran's opinions because of the VA examiners' specialized training in evaluating disabilities. See Nieves-Rodriguez, supra. 

The Board recognizes that the Veteran reported that he stopped working in May 2004, in the construction and painter/contractor industry, due to his service-connected lumbosacral strain with herniated disc and bilateral leg disability. He has a long history working in the construction and painter/contractor field. The record evidence does not indicate that the Veteran has obtained further education or training since he left his job in May 2004.  See VA Form 21-8940.  The record, however, does not persuasively show that due to the Veteran's service connected disabilities, he is incapable of performing work that includes light physical work or sedentary work.  The Veteran has no impairment due to service connected disability that prevents him from performing the mental acts required of employment.  Thus, the evidence of record does not persuasively support a finding that the Veteran's service-connected lumbosacral strain with herniated disc and bilateral leg disability prevents him from securing and following a substantially gainful occupation.  Therefore, the Board will not refer this appeal to the Director of Compensation Service for extraschedular consideration.


ORDER

A rating in excess of 20 percent for a lumbosacral strain with herniated disc is denied. 

A rating in excess of 10 percent for left leg neurologic symptoms is denied. 

A rating in excess of 10 percent for right leg neurologic symptoms is denied. 

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


